DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 11 and 17 are independent claims. Claims 2-10, 12-16, 18-20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 07-02-2021.

Divisional Application
This application appears to be a division of Application No. 16/118,492 filed on August 31, 2018.  A later application for a distinct or independent invention, carved out of a pending application and disclosing and claiming only subject matter disclosed in an earlier or parent application is known as a divisional application or “division.”  The divisional application should set forth the portion of the earlier disclosure that is germane to the invention as claimed in the divisional application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-02-2021 are in compliance with the provisions of 37 CFR 1.97


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compiler”, “reorder unit”, “packer” in claim 11 and “compiler”, “profiler”, “reorder unit”, “driver” and “packer” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per dependent claims 12-16, 18-20, these claims are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Action May Be Required By Applicants 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 8 is objected to because it contains a typographical error directed to “is this what I want to happen?”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

1.)	Having concluded that the “reorder unit” limitation in claims 11, 17 invokes the application of § 112, sixth paragraph, we now consider whether Applicants’ specification discloses sufficient corresponding structure for performing the claimed control functions. See Aristocrat, 521 F.3d at 1333. Because the limitations of claims 11 and 17 are computer-implemented and cannot all be performed by a general-purpose computer without any special programming, we must determine whether the specification discloses an algorithm that transforms a general-purpose processor into a special purpose processor that performs the claimed functions. Id.; cf. Katz, 639 F.3d at 1316. Paragraphs [0069] and [0076]- [0085] of the specification describes reorder unit merely as general statements that fail to mention the specific control functions recited in claims 11 and 17, much less provide any detailed steps as to how the recorder unit would perform such functions. The specification does not contain a flow chart illustrating a process by which the recorder unit is configured to generate an ordered executable file comprising the tags to organize the concurrent measurement and execution of a plurality of section of an image. Even if the steps shown in the flow chart could somehow be understood as corresponding to the functions ascribed to the claimed recorder unit, the flow chart and accompanying description in the specification would simply be restating the claimed functions without conveying to a skilled artisan how the processor ensures that the functions are performed. As such, the specification fails to disclose an algorithm that transforms the general-purpose processor into a special purpose processor programmed to perform the control functions recited in claims 11 and 17. See Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334. Because Applicants’ specification fails to disclose an algorithm for performing the functions recited in the claims 11 and 17, it fails to describe sufficient corresponding structure as required for a limitation interpreted under 35 U.S.C. § 112, sixth paragraph. Under same rational, the terms “compiler”, “packer” in claim 11 and “compiler”, “profiler”, “driver” and “packer” are found to be deficient for similar reasons and conclude that the specification's failure to disclose and algorithm corresponding to the recited functions renders the claim indefinite under 35 U.S.C. 112(b

To summarize, the examiner construes aforementioned terms to perform various control functions, as recited in the independent claims 11 and 17, as "means-plus-function" limitation subject to 35 U.S.C. 112(f), and conclude that the specification's failure to disclose and algorithm corresponding to the recited functions renders the claim indefinite under 35 U.S.C. 112(b). 
As per dependent claims 12-16, 18-20, these claims do not cure the deficiencies presented above and are rejected for being dependent upon a rejected claim.

2.)	Claim 1 recites the limitation "concurrent measurement".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 11, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0180024 (hereinafter Gonzalez) in view of U.S. Publication No. 2015/0106609 (hereinafter Koszek).

As per claims 1, 111, 172 Gonzalez discloses a method comprising: 
receiving source code at a compiler, the source code corresponding to an operating system (OS) and comprising tags; (inter alia, claim 6 describes “the source code is able to be compiled by a compiler”. According to abstract, the source code is deployed to a “runtime environment”, which to a person of ordinary skill means that runtime environment is composed of at least the operating system. Lastly, ¶ [0013] states that “the deployed executable can be machine generated code such as binary code, bytecode, etc. The source code maintained in a development environment can be mapped to the deployed executable, where this mapping ensures that the version of the source code from which the deployed executable was produced is always known. In one embodiment, the mapping can be performed by metadata of the deployed executable” which are similar to the broad claimed term “tags”. )
generating an executable file comprising the tags from the source code; (inter alia: claim 6 discloses the source code is able to be compiled by a compiler to produce the deployed executable” Another example is described by ¶ [0039] which states that “table 240, a deployed executable can be mapped to an associated code (e.g. deployed executable source code), deployment environment, repository storing associated code, and the like. For example, deployment metadata 242 can indicate an executable Exe_A version (e.g., version A1), deployment environment (e.g., System_A), associated source (Code_A1), and associated source repository (Repo_A). That is, mapping table 240 can provide facile and extensible means for deployment version tracking” )
generating an ordered executable file comprising the tags to organize and execution of a plurality of section of an image; and (¶ [0039] states that “table 240, a deployed executable can be mapped to an associated code (e.g. deployed executable source code), deployment environment, repository storing associated code, and the like. For example, deployment metadata 242 can indicate an executable Exe_A version (e.g., version A1), deployment environment (e.g., System_A), associated source (Code_A1), and associated source repository (Repo_A). That is, mapping table 240 can provide facile and extensible means for deployment version tracking”. Therefore, because table 24 clearly illustrates the column contents by markings, for example, A1-A3, system_A-System_B, ...etc associated with the executable, the office submits that the executables are similar to the broad claim “ordered” )
generating the image from the ordered executable file comprising the tags.  (¶ [0025] states that “the disclosure presents a solution that can assist developers during integration testing where frequent deployment of executables upon a runtime environment is common. ..........Additionally, the disclosure can permit synchronization of development and deployment systems in the absence of best practices.” In other words, Gonzalez provides a solution to a source code overwriting incurrent versions of executable code within a runtime environment by assembling source code of executables with correct versions of executable code to provide a final and correct “product system: ¶ [0002]) 

Gonzalez does not distinctly disclose generating a concurrent measurement. 
However, Koszek discloses that. In particular, Koszek discloses the following:
receiving source code, the source code corresponding to an operating system (OS). (¶ [002]) 
generating a concurrent measurement. (a method includes a first processor of a device accessing a plurality of startup instructions in response to a startup of the device. The first processor then executes a first startup instruction of the plurality of startup instructions to perform a first task and executes a second startup instruction of the plurality of startup instructions. The executing the second startup instruction causes the first processor to send a further instruction to a second processor of the device to perform a second task. At least a portion of the first task and at least a portion of the second task are performed at a same time”.  According to ¶ [008] the “ the second task comprises authenticating” and similarly, the “the first task comprises authenticating” ¶ [006] ) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Gonzalez and Koszek because both references are in the same field of endeavor. Koszek’s teaching of performing authenticating tasks concurrently would enhance Gonzalez 's system by allowing the system to multitask thus enhances the speed for the system to execute tasks. 
As per claim 2, Gonzalez as modified discloses wherein the tags are provided during development.  (Gonzalez: ¶ [0013] states that “Development code can include source code, which is human readable code from which the deployed executable was generated. The deployed executable can be machine generated code such as binary code, bytecode, etc. The source code maintained in a development environment can be mapped to the deployed executable, where this mapping ensures that the version of the source code from which the deployed executable was produced is always known. In one embodiment, the mapping can be performed by metadata of the deployed executable”) 
As per claim 3, Gonzalez as modified discloses further comprising generating an unordered executable file comprising the tags and the plurality of sections using the executable file comprising the tags.  (Gonzalez discloses how “non-versioned executable” is revised into a “controlled version” executables illustrated by table 24 shown in Fig. 2 Those control version are listed based on their earlier and later versions. For example, Version A1, version A2 (Fig. 2) or alternatively Fig. 3 where versions are listed as 3.3, 1.0...etc.) and (¶ [0013] states that “Development code can include source code, which is human readable code from which the deployed executable was generated. The deployed executable can be machine generated code such as binary code, bytecode, etc. The source code maintained in a development environment can be mapped to the deployed executable, where this mapping ensures that the version of the source code from which the deployed executable was produced is always known. In one embodiment, the mapping can be performed by metadata of the deployed executable”)
As per claim 5, Gonzalez as modified discloses further comprising generating a configuration file for a memory device measuring the sections of the image to configure the memory device to measure the plurality of sections of the image.  (Koszek: a method includes a first processor of a device accessing a plurality of startup instructions in response to a startup of the device. The first processor then executes a first startup instruction of the plurality of startup instructions to perform a first task and executes a second startup instruction of the plurality of startup instructions. The executing the second startup instruction causes the first processor to send a further instruction to a second processor of the device to perform a second task. At least a portion of the first task and at least a portion of the second task are performed at a same time”.  According to ¶ [008] the “ the second task comprises authenticating” and similarly, the “the first task comprises authenticating” ¶ [006] )
As per claim 6, Gonzalez as modified discloses further comprising concurrently measuring and processing the plurality of section of the image.  (Koszek: a method includes a first processor of a device accessing a plurality of startup instructions in response to a startup of the device. The first processor then executes a first startup instruction of the plurality of startup instructions to perform a first task and executes a second startup instruction of the plurality of startup instructions. The executing the second startup instruction causes the first processor to send a further instruction to a second processor of the device to perform a second task. At least a portion of the first task and at least a portion of the second task are performed at a same time”.  According to ¶ [008] the “ the second task comprises authenticating” and similarly, the “the first task comprises authenticating” ¶ [006] )
As per claim 7, Gonzalez as modified discloses further comprising waiting for the measuring of a section to conclude before executing the section.  (Koszek: ¶ [002] states that the “a first stage boot loader (FSBL), decryption and/or authentication of the FSBL, resetting of the memory (e.g., the random access memory (RAM) of the device), loading the FSBL into memory, initialization of programmable logic, and so forth. The FSBL is then responsible for initializing peripherals, bringing the peripherals online, retrieving and loading into memory an image of the operating system from storage (e.g., from a non-volatile memory), and to perform other tasks” ) 
As per claim 8, Gonzalez as modified discloses further comprising waiting for the measuring of the section to conclude using a loop structure. Is this what I want to happen?  (Koszek: ¶ [0037] states that “At step 310 a first processor of the device accesses a first instruction of a plurality of startup instructions in response to a startup of the device” .  According to ¶ [008] the “ the second task comprises authenticating” and similarly, the “the first task comprises authenticating” ¶ [006] . Therefore, it is reasonable to conclude that the authenticating is performed every time the system starts-up.) 
As per claim 19, Gonzalez as modified discloses wherein the profiler is further configured to generate the unordered executable file comprising the code sections and the tags. (executable_A with different versions illustrated by Fig. 2 and ¶ [0013] states that “ the mapping can be performed by metadata of the deployed executable”)


Allowable Subject Matter
1.	Claims 4, 9-10, 12-16, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Patent No. 10,474,559 by Moorthi et al. which discloses the invention directed to a system for building and validating an application (including e.g., various software versions and revisions, programming languages, code segments, among other examples) without any scripting required by a system user. In one embodiment, an SDLC system is configured to construct a build and test environment, by automatically analyzing a submitted project. The build environment is configured to assemble existing user code, for example, to generate an application to test. Code building can include any one or more of code compilation, assembly, and code interpretation. The system can include a user interface provided to clients, users, and/or customer environments to facilitate user interaction and control of build and test validation. The system can accept user specification of configurations that controls the way the system runs the user's tests. The system can also provide flexible billing models for different customers.



Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Regarding claims 11, 17, the term “unordered executable file”, Gonzalez discloses how “non-versioned executable” is revised into a “controlled version” executables illustrated by table 24 shown in Fig. 2 Those control version are listed based on their earlier and later versions. For example, Version A1, version A2 (Fig. 2) or alternatively Fig. 3 where versions are listed as 3.3, 1.0...etc. 
        
        2 As per claim 17, Gonzalez discloses where the development and deployment associated with Fig. 2 are performed via “application programming interfaces (APIs)” . To a person of ordinary skill, API calls are requests to retrieve data from memory locations.